Blackburn, Presiding Judge.
In Sheriff v. State,1 the Supreme Court of Georgia reversed the judgment of this Court in the same matter.2 Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment reversed.


Smith, C. J., Andrews, P. J., Johnson, P. J., Ruffin, P. J., Eldridge, Barnes, Miller, Ellington, Phipps, Mikell and Adams, JJ., concur.


 Sheriff v. State, 277 Ga. 182 (587 SE2d 27) (2003).


 Sheriff v. State, 258 Ga. App. 423 (574 SE2d 449) (2002).